DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/26/22 has been entered.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are as follows. 

“a coin separation unit that is configured to separate coins which are stored in a coin storing unit from each other” in Claim 1, 
“a coin discrimination unit that is mounted on a supporting member and is configured to discriminate a denomination of coins” in Claim 1, 
“(a) the coin conveyance and distribution unit that is configured to distribute coins” in Claim 1, 
“the direction changing member is configured to change a moving direction of coins” in Claim 1, “a plate shaped rotary member” in Claim 4.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the coin conveyance unit" in lines 7 and 8.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Umeda et al (US 2007/0087675 A1) in view of (JPU 11982123574), a.k.a., “JPU ‘574”, and further in view of Fischer et al (US 2015/0206368 A1).

Regarding Claim 1, Umeda teaches an apparatus (100), as mentioned at paragraphs 46 and 47 and as illustrated in figures 1 and 2, for discrimination and conveyance of coins, comprising: 
a coin separation unit, i.e., rotating disk (130), as illustrated in figure 3 and as mentioned at paragraph 55, that is configured to separate coins which are stored in a coin storing unit, i.e., separate feeding device (104) and storing bowl (132), as mentioned at paragraphs 47, 48, 55 and 56, and as illustrated in figure 2, from each other, thereby sending the separated coins in a predetermined attitude;
a coin discrimination unit (106), as illustrated in figures 4 and 5 and as mentioned at paragraphs 63-65, mounted on a supporting member, i.e., circular base plate (140), as mentioned at paragraph 56, and sliding plate (170), as mentioned at paragraphs 66-73, and as illustrated in figures 3 and 4, noting that the coins move from base plate (140) to slide plate (170) which are at the same level, and configured to discriminate a denomination of coins which are sent from the coin separation unit (130), and the supporting member (140, ) having an opening/through hole, i.e, the region of the coin passage with magnetic sensor (160), which includes magnetic sensors (162, 164, 166, 192, 194, 196), as illustrated in figures 4 and 5 and as mentioned at paragraphs 65 and 75, noting that figure 5 illustrates cross section A-A of figure 4, that shows the opening of the coin passage above the coin sensors (162, 164, 166, 192, 194, 196) as well as the apertures in which the sensors are mounted within the supporting member, and third opening option of hole (180), as illustrated in figure 4 and as mentioned at paragraphs 68 and 71, noting the hole (180 is defined by guide walls surrounding rotating body (172), all interpretations of which meet the limitation of “an opening”, that is configured to allow a passage of the discriminated coins from the discrimination unit to the coin conveyance and distribution unit;
and
the coin conveyance and distribution unit, i.e., transferring device (108), as mentioned in paragraph 47 and as illustrated in figures 2, 3 and 6, that is configured to distribute coins which are subjected to denomination discrimination in the coin discrimination unit (160) according to respective denominations while conveying the coins; noting that figure 2 illustrates the coins being sorted by denomination into bins (470) based upon their denomination as sensed by the coin discrimination unit (160), as mentioned at paragraphs 71 and 99, for example,
wherein coins separated in the coin separation unit (130) are moved in a first direction in a plan view, i.e., upwards  and towards the eleven o’clock position relative to the base plate (140) and slide plate (170), as mentioned at paragraphs 66-73, and coin separation unit (130), through a first delivering region and delivered to the coin discrimination unit (160) wherein the first delivering region is formed at a connecting part of the coin separation unit (130) to the coin discrimination unit (160), as illustrated in figure 3, noting the coin located in the first delivering region where the discrimination unit (160) and the coin separation unit (130) are tangent to each other, for example;
coins whose denomination is discriminated in the coin discrimination unit (160) are moved in a second direction which is approximately perpendicular to the first direction in a plan view through a second delivering region and delivered to the coin conveyance and distribution unit (108) by passing through the opening/through hole; wherein the second delivering region is formed at a connecting part of the coin discrimination unit (160) and the coin conveyance and distribution unit (108), noting the second coin located in the area tangent to the discrimination unit (160) and the coin conveyance and distribution unit (108), so that the coins can be moved in a horizontal second direction perpendicular to the first upwards direction, as illustrated in figure 3;
a moving direction of coins is changed from the first direction to the second direction as the coins pass though the opening/though hole and fall from an opening in the second delivering region, i.e., as illustrated in figures 4 and 5, the opening of the coin passage above the coin sensors (162, 164, 166, 192, 194, 196) as well as the apertures in which the sensors are mounted within the supporting member, both interpretations of which meet the limitation of “an opening”, that is below the opening/through hole such that the coins are delivered to the coin conveyance and distribution unit; and 
the coins are subjected to distribution while being conveyed in the second direction in the coin conveyance and distribution unit (108), as mentioned at paragraphs 71 and 99 and as illustrated in figure 3.  See annotated figures 4 and 5, as follows.


    PNG
    media_image1.png
    871
    833
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    849
    865
    media_image2.png
    Greyscale



Regarding Claim 1, Umeda further teaches an endless belt, i.e., transferring body (220) which is an endless chain (232), as illustrated in figures 2 and 6, to which pins (238) are fixed at intervals is extended along the coin conveyance path (226); and
wherein each coin (1C) is engaged with any one of the pins (238) and conveyed on the coin conveyance path (226) according to traveling of the belt (220, 232).

Regarding Claim 1, Umeda does not expressly teach a moving direction of coins is changed from the first direction to the second direction as the coins pass though the opening/hole and fall from the opening in the second delivering region that is below the opening/through hole such that the coins are delivered to the coin conveyance and distribution unit, and 
the coins are subjected to distribution while being conveyed in the second direction in the coin conveyance and distribution unit,  
a direction changing member is formed between the opening and an entrance of the coin conveyance path; wherein the direction changing member is configured to change a moving direction of coins which are delivered from the coin discrimination unit toward the coin conveyance and distribution unit through an opening, and the direction changing member is disposed near an entrance of the coin conveyance path;
and wherein the direction changing member is positioned outside of the endless belt.

Regarding Claim 1, Umeda does not expressly teach, but JPU ‘574 teaches a moving direction of the coins is changed from the first direction, i.e., rotation about disk (3) in a first plane, to the second direction, i.e., along coin passage (10), as the coins pass through a hole, i.e., coin holding holes (6), as illustrated in figures 2 and 3 and as mentioned at p. 7, third full paragraph, and through the opening in the second delivering region, i.e., coin delivery port (4), as illustrated in figures 1-3, for example.

Note that the coins pass though the hole, i.e, delivery port (4) and fall from an opening, i.e., coin delivery port (4), in the second delivering region that is below the through hole (6) such that the coins are delivered to anything below it, such as the coin distribution unit, i.e., coin path (10) with coin sorting ports (14), as illustrated in figure 2.

Regarding Claim 1, Umeda does not expressly teach, but JPU ‘574 further teaches the coins are subjected to distribution while traveling in the second direction in the coin distribution unit (10, 14),  
a direction changing member, i.e, coin guide plate (19), as illustrated in figures 2-8, is formed between the opening (4) and an entrance of the coin conveyance path, i.e., along second direction (10); wherein the direction changing member (19) is configured to change a moving direction of coins (a) which are delivered from the coin discrimination unit, as taught by Umeda, toward the coin distribution unit (10, 14) through the opening (4), and the direction changing member (19) is disposed near an entrance of the coin conveyance path (10);
and wherein the direction changing member (19) is positioned outside of the endless belt, as taught by Umeda, since JPU ‘574’s direction changing member (19) is positioned outside of the coin distribution unit (10, 14), and Umeda’s endless belt with coin conveyance and distribution unit would have been obvious to have substituted for JPU ‘574’s simple coin distribution unit (10, 14) as they are devices known to an ordinarily skilled artisan to perform the same coin sorting end use function.

Regarding Claim 1, Umeda does not expressly teach, but Fischer teaches the coins are subjected to distribution while being conveyed, i.e, via conveying device (1), as illustrated in figure 1, in the second direction, i.e, the direction of perpendicular to the surface of Umeda’s supporting plate (170), as defined by JPU ‘574’s coin holding holes (6) and delivery port (4), in the coin conveyance and distribution unit (1) as taught by Fischer.

Regarding Claim 1, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided a moving direction of coins is changed from the first direction to the second direction as the coins pass though the hole and fall from an opening in the second delivering region that is below the through hole, as taught by JPU ‘574, such that the coins are delivered to the coin conveyance and distribution unit, as taught by Fischer, and 
the coins are subjected to distribution while being conveyed in the second direction in the coin conveyance and distribution unit, as taught by JPU ‘574 and Fisher,  
a direction changing member is formed between the opening and an entrance of the coin conveyance path; wherein the direction changing member is configured to change a moving direction of coins, as taught by JPU ‘574, which are delivered from the coin discrimination unit, as taught by Umeda, toward the coin conveyance and distribution unit, as taught by Fischer, through an opening, and the direction changing member is disposed near an entrance of the coin conveyance path, as taught by JPU ‘574;
and wherein the direction changing member is positioned outside of the endless belt, as taught by JPU ‘574,
in Umeda’s apparatus for discrimination and conveyance of coins, since JPU ‘574’s, Fischer’s and Umeda’s devices all have predictable structure and function and one of ordinary skill in the art would have recognized the efficacy and synergy of the combination based upon the references' teachings as well as common sense, logic and reason.
Since JPU ‘574 teaches the direction changing member for use in a rotary device as Umeda’s, to enable diversion of coins accordingly below or to the back side of the supporting member/base plate (170) and because Fischer teaches a coin conveyance and distribution unit (1) that is able to be fed by Umeda’s rotating disc (130, 172), and it would have been well within the skill of an ordinarily skilled artisan to have adapted JPU ‘574’s, Fischer’s and Umeda’s devices for combination with each other, one of ordinary skill in the art would have found it obvious to have changed the direction of the coins through JPU ‘574’s coin guide plate (19) for use in a rotary coin singularizing device similar to Umeda’s and also to have then fed the coins to Fischer’s input container (40), as illustrated in figures 1 and 2, and then to conveying section (200), which then can send the coins to the proper storage unit (340-344) through diverter (32).  Note that it would have been obvious to have omitted the discrimination/testing device (26) of Fischer since Umeda already teaches the same device in the form of magnetic sensor unit (140), as mentioned at Umeda at paragraph 64, for example.

Note also that it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.  See In re Karlson, 136 USPQ 184. 

Alternatively, maintaining Fischer’s testing device (26) would have been obvious to one of ordinary skill in the art as a second further authentication means which offers increased accuracy in detection of coins based upon coin features sensed.  Note also that it would have been obvious to either substitute Umeda’s conveyance and distribution unit (108) for Fischer’s conveyance and distribution unit (1) or to have provided this element in addition to Umeda’s conveyance and distribution unit (108) for the purpose of providing further storage and distribution while maintaining a particular footprint for the device overall.

Regarding Claim 2, Umeda teaches, wherein the coin discrimination unit (160) conducts its discrimination operation for coins which are delivered from the coin separation unit (130) by way of the first delivering region using a plate-shaped rotating member, i.e., Y-shaped plate (146) as mentioned at paragraph 56 and as illustrated at figure 3, which is rotationally driven on the supporting member (140), i.e., via electric motor (150), speed reducer (152) and gear (154), as illustrated in figures 4 and 6 and as mentioned at paragraph 60.

Regarding Claim 3, Umeda teaches, wherein the coin discrimination unit (160) conducts its discrimination operation for coins which are delivered from the coin separation unit (130) by way of the first delivering region using a plate-shaped rotating member (146) which is rotationally driven on the supporting member (140) and a guide wall, i.e., reference guide (174) which includes knife shaped accommodating body (134), arched portion (186) and straight-line guide portion (188), as illustrated in figure 4 and as mentioned at paragraphs 55, 59 and 73,  which is formed on the supporting member (140); and 

the guide wall (134, 174, 186, 188) conducts its guiding operation (i) when coins are delivered from the coin separation unit (130) to the coin discrimination unit (160) by way of the first delivering region, (ii) when coins which are delivered to the coin discrimination unit (160) are moved in the coin discrimination unit (160), and (iii) when coins which are moved in the coin discrimination unit (160) are delivered to the coin conveyance and distribution unit (108) by way of the second delivering region.

Regarding Claim 4, Umeda teaches, wherein the coin discrimination unit (160) comprises a plate-shaped rotary member (172), as mentioned in paragraph 73, which is rotationally driven, i.e., via gear (216), as mentioned at paragraphs 184 and 185 and as illustrated in figure 6, on the supporting member (140, 170) inclined with respect to a horizontal plane, as illustrated in figures 2 and 5, noting the incline, and paragraph 20, i.e., “since the guide plate is inclined at approximately 45 degrees” and paragraph 56, i.e. “[t]he rotating disk 130 includes a accommodating portion 138 for accommodating the coins one by one from storing bowl 132, and is inclinedly disposed at a predetermined angle to a vertical plane”, and 
discrimination sensors (162, 164, 166, 192, 194, 196) fixed on the supporting member (140, 170) in a discrimination region that is overlapped with the rotary member (172), as illustrated in figure 4, and
wherein discrimination of the coins that are delivered from the coin separation unit (130) to the coin discrimination unit (160) by way of the first delivering region is performed using the discrimination sensors (162, 164, 166, 192, 194, 196) when the coins pass through the discrimination region in response to rotation of the rotary member (172).

 Regarding Claim 5, Umeda teaches, wherein the coin separation unit (130) conducts its separation operation for coins which are stored in the coin storing unit (104, 132) from each other using a plate-shaped rotary member (172) which is rotationally driven on the supporting member (140, 170), as mentioned at paragraphs 184 and 185 and as illustrated in figure 6.

Regarding Claim 6, Umeda teaches, wherein the coin separation unit (130) is mounted on the supporting member (140, 170) along with the coin discrimination unit (160); and 
the first delivering region is formed on the supporting member (140, 170).
Regarding Claim 12, Umeda does not expressly teach wherein the direction changing member is plate-shaped.

Regarding Claim 12, Umeda does not expressly teach, but JPU ‘574 teaches wherein the direction changing member (19) is plate-shaped, as illustrated in figures 2-8 and as mentioned at p. 10, last five lines to p.11, first four lines.

Claim 8, 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Umeda et al (US 2007/0087675 A1) in view of (JPU 11982123574), a.k.a., “JPU ‘574”, further in view of Fischer et al (US 2015/0206368 A1) and further in view of Abe et al (US 2003/0201146 A1).

Regarding Claims 8, 9 and 11, Umeda teaches the system as described above.

Regarding Claim 8, Umeda does not expressly teach wherein the direction changing member and the coin conveyance and distribution unit are placed on a back side of the supporting member and
the delivered coins from the coin discrimination unit through the opening are contacted with the direction changing member and entered the entrance of the
coin conveyance path on the back side of the supporting member using natural falling of the coins due to gravity.

Regarding Claim 8, Umeda does not expressly teach, but JPU ‘574 teaches wherein the direction changing member (19) and the coin conveyance and distribution unit (10, 14) are placed on a back side of the supporting member, i.e., supporting plate (8) and
the delivered coins from the coin discrimination unit, as taught by Umeda, through the opening are contacted with the direction changing member (19) and entered the entrance of the coin conveyance path (10) on the back side of the supporting member (8) using natural falling of the coins due to gravity, as illustrated in figures 2-8.

Regarding Claim 8, Umeda does not expressly teach, but Abe teaches
the delivered coins from the coin discrimination unit (122) through the opening are contacted with the direction changing member, i.e., temporary storage (128), as mentioned at paragraph 36, second sentence, i.e., “[t]emporary storing device 128 has a function that it receives coins 136 which are transported by the second transporting device to be stored temporarily before they are dispensed either by a selecting transporting device 130 or a dispensing device 134” and third sentence, i.e., “[t]emporary storing device…can be a box which has gates which are selectively opened at the bottom to either selecting transporting device 130 or dispensing device 134” and entered the entrance of the coin conveyance path, i.e., separating section (150) in the form of a rotary disc (158) which takes coins from hopper (148) and transfers them to transporting section (152) via knife (162), using natural falling of the coins due to gravity, as mentioned at paragraph 8, second to last sentence, i.e., “transporting passageways can cause the coins to slant so that the coins will interface with the selecting sections and thereby fall by gravity through the guiding passageways to the appropriate coin hopper”, noting also the mention of gravity at paragraphs 32, 44 and 50.  See also figures 2-8 and paragraphs 32-41.

Regarding Claim 8, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided wherein the direction changing member is placed on a back side of the supporting member, as taught by JPU ‘574, and to have provided the delivered coins from the coin discrimination unit through the opening are contacted with the direction changing member and entered the entrance of the
coin conveyance path on the back side of the supporting member using natural falling of the coins due to gravity, as taught by Abe, in Umeda’s apparatus for discrimination and conveyance of coins, since JPU ‘574’s, Abe’s and Umeda’s devices all have predictable structure and function and one of ordinary skill in the art would have recognized the efficacy and synergy of the combination based upon the references' teachings as well as common sense, logic and reason.

Since JPU ‘574 teaches the direction changing member (19) for use in a rotary device as Umeda’s, to enable diversion of coins accordingly below or to the back side of the supporting member/base plate (8) and because Abe teaches a coin conveyance and distribution unit (152) that is fed by a rotating disc (158), and it would have been well within the skill of an ordinarily skilled artisan to have adapted JPU ‘574’s, Abe’s and Umeda’s devices for combination with each other, one of ordinary skill in the art would have found it obvious to have changed the direction of the coins through JPU ‘574’s coin direction changing member (19) for use in a rotary coin singularizing device similar to Umeda’s and also to have then fed the coins to Abe’s separating section (150) and then to transporting section (152), which is therefore mounted to the back side of Umeda’s supporting members (140, 170).

Regarding Claim 9, Umeda teaches, wherein the coin conveyance path (226, 240), as illustrated in figures 3 and 4, is formed using a guide rail (226), as mentioned at paragraph 99, and an inclined surface, as mentioned at paragraphs 19 and 100, second to last sentence, i.e., “[t]he chain 232 is circularly moved in a predetermined direction within a flat surface inclined approximately 45 degrees to the horizontal line”;
the guide rail (226) forms a bottom of the coin conveyance path, as illustrated in figures 3 and 8 and as mentioned at paragraphs 114 and 115;
the inclined surface forms one sidewall of the coin conveyance path (226, 240); and coins (1C) are conveyed on the coin conveyance path (226, 240) in an obliquely standing state while a periphery and one side of each coin (1C) are respectively supported by the guide rail (226) and the inclined surface, as illustrated in figure 8.

Regarding Claim 9, Abe also teaches, wherein the coin conveyance path (150, 152, 185) is formed using a guide rail, i.e., lower and upper guide rails (180), as illustrated in figure 6 and as mentioned at paragraphs 42-45, and an inclined surface, i.e., lower reclining board (182) and upper reclining board (204);
the guide rail (180) forms a bottom of the coin conveyance path (150, 152, 185);
the inclined surface (182, 204) forms one sidewall of the coin conveyance path; and coins (136) are conveyed on the coin conveyance path (150, 152, 185) in an obliquely standing state while a periphery and one side of each coin are respectively supported by the guide rail (180) and the inclined surface (182, 204), as illustrated in figures 5 and 6.

Regarding Claim 11, Umeda teaches wherein the belt is travelled (driven) by a common driving force, i.e. motor (150), as mentioned in paragraph 60, in synchronization with an operation motion of the coin separation unit (130) and an operation of the coin discrimination unit (160), noting the mention of speed reducer (152) and gears (154, 158, 216, 239), as mentioned at paragraphs 60, 96 and 102 and as illustrated in figures 3, 4 and 6, for example.  See also paragraphs 195, 196 and 198, for example, which mentions the use of discrimination signals from discriminator unit (160), discrimination sensors (162, 164, 192, 194 and 196) and an unshown discriminating circuit, which is used to determine what gates to open at what time so that a particular coin of a particular denomination is directed to the proper hopper/storage unit (4701, 4702…) as mentioned at paragraph 198.

Regarding Claim 11, Abe teaches wherein the belt is travelled (driven) by a common driving force, i.e., motor, not shown, but mentioned in paragraphs 60, 103 and 110,  in synchronization with an operation motion of the coin separation unit (158) and an operation of the coin discrimination unit (122), as mentioned at paragraphs 72 and 75, for example, noting that coin discrimination and conveyance device which sort coins must operate through a synchronized digital control, otherwise, such devices as taught by Abe would not operate as disclosed. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6, 8, 9 and 11-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant is encouraged to contact the Examiner should there be any questions about this rejection or in an endeavor to explore potential amendments or potential allowable subject matter.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Takeuchi ‘124 is cited as teaching a coin sorting device with diverter/direction changing member (31, 41), as illustrated in figures 9-12, with coin conveyance and distribution unit (12, 24), as illustrated in figure 7, for example.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY ALAN SHAPIRO whose telephone number is (571)272-6943. The examiner can normally be reached Monday-Friday generally between 8:30AM and 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Y Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY A SHAPIRO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

November 19, 2022